Although the court has not acquired jurisdiction of Wentworth so that any decree it may make will bind him personally, it has acquired jurisdiction of him in so far as the locus is concerned; in other words, the decree in this action will be in personam in so far as it relates to the defendant and Wentworth  Co., but in rem in so far as Wentworth is concerned, unless he appears generally. In that case it will be in personam as to all the parties.
Exception sustained.
PLUMMER, J. did not sit: the others concurred.